Opinion issued March 26, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00937-CV
                            ———————————
       DEBORAH A. BECK AND NANCY BECK-DEANE, Appellants
                                         V.
                         DAVE ESCOBALES, Appellee



                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-07491



                          MEMORANDUM OPINION

      Appellants, Deborah A. Beck and Nancy Beck-Deane, representing that they

no longer wish to prosecute the appeal and the parties have resolved all matters at

issue, have filed a motion to dismiss the appeal. No other party has filed a notice of
appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further,

although appellants failed to include a certificate of conference in their motion,

more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2